                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        AUGUSTA DIVISION




          CHANGE OF PLEA IN


          CRIMINAL NO. l:i21CR0070       Auguta.GA




                      WITH CONSENT OF THE COURT,THE
                                    ENOCH ELLER

                DEFENDANT                               , HAVING

          PREVIOUSLY ENTERED A PLEA OF

              HEREBY WITHDRAWS THAT PLEA AND ENTERS A PLEA

              OF guilty            XO count one(1)

              IN THE INFORMATION.                             □

                          THIS   ^nA
                                   DAY OF         SEPTEMBER     ,2021.




NOLLE PROSSEAS
                                                        ENOCH ELLER          DANT
TO COUNT(S)


                                                      UOUNSEL FOR DEFENDANT
                                                                      DAVID STEWART
